--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.1


SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of September 10, 2009, by and between Global Energy, Inc., a Nevada
corporation having an address for the purposes of this Agreement at Moshe Aviv
Tower, 46th floor, 7 Jabotinski Street, Ramat Gan 52520, (the “Company”) and
Yuval Ganot (by himself or a legal entity fully owned by him), having an address
at 35 Shaul Hamelech, Tel-Aviv (the “Investor”).

A. WHEREAS, the Investor wishes to purchase from the Company, and the Company
wishes to sell and issue to the Investor, upon the terms and conditions stated
in this Agreement, up to 150,000,000 shares (the “Shares” or the “Securities”)
of the Company’s Common Stock, par value $0.001 per Share (the “Common Stock”);
and


B. Subject to the terms and conditions of this Agreement, and in reliance on the
representations, warranties and covenants contained herein, the Company is
selling, and the Investor is purchasing from the Company the Shares at the
Closing and at the Subsequent Closings (as herein defined) for a purchase price
of up to U.S. Dollars 1,500,000 (one and a half million U.S. Dollars) (the
“Purchase Price”).


NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereto hereby agree to the sale and purchase
of the Shares as set forth herein.

1. DEFINITIONS


  For purposes of this Agreement, the terms set forth below shall have the
corresponding meanings provided below.


  (a) “1933 Act” means the Securities Act of 1933, as amended.


  (b) “1934 Act” means the Securities Exchange Act of 1934, as amended.


  (c) “Affiliate” shall mean, with respect to any specified Person:


  (i) if such Person is an individual, the spouse of that Person and, if
deceased or disabled, his heirs, executors, or legal representatives, if
applicable, or any trusts for the benefit of such individual or such
individual’s spouse and/or lineal descendants, or


  (ii) otherwise, another Person that directly, or indirectly through one or
more intermediaries, controls, is controlled by, or is under common control
with, the Person specified. As used in this definition, “control” shall mean the
possession, directly or indirectly, of the power to cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities or by contract or other written instrument.


  (d) “Board”, as defined in Section 6.3.


  (e) “Business Day” shall mean any day on which banks located in New York City
are not required or authorized by law to remain closed.




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  (f) “Closing” and “Closing Date” as defined in Section 2.2.


  (g) “Common Stock” as defined in the recitals above.


  (h) “Company Financial Statements” as defined in Section 7.5 hereto.


  (i) “Company’s knowledge” means the actual knowledge of any of the executive
officers (as defined in Rule 405 under the 1933 Act) of the Company, after due
inquiry.


  (j) “ERISA” as defined in Section 7.18 hereto.


  (k) “Environmental Laws” as defined in Section 7.12 hereto.


  (l) “Escrow Account”, as defined in Section 2.3 hereto.


  (m) “Escrow Agent” shall have the meaning ascribed to it in the Escrow
Agreement, as such term is defined in sub-section (bb) below.


  (n) “Intellectual Property” means the Company’s patents, patent applications,
provisional patents, trademarks, service marks, trade names, trademark
registrations, service mark registrations, copyrights, licenses, information,
formulae, mask works, customer lists, internet domain names, know-how and other
intellectual property of any kind whatsoever, either being potentially
registered or not, including trade secrets and other unpatented and/or
unpatentable proprietary or confidential information, systems, procedures or
registrations or applications relating to any of the foregoing.


  (o) “Liens” means any mortgage, lien, title claim, assignment, encumbrance,
security interest, adverse claim, contract of sale, restriction on use or
transfer or other defect of title of any kind.


  (p) “Material Adverse Effect” means a material adverse effect on:


  (i) the assets, liabilities, results of operations, condition (financial or
otherwise), business, or prospects of the Company taken as a whole; or


  (ii) the ability of the Company to perform its obligations under the
Transaction Documents.


  (q) “OTCBB” shall mean the Over-the-Counter Bulletin Board system.


  (r) “Person” shall mean an individual, entity, corporation, partnership,
association, limited liability company, limited liability partnership,
joint-stock company, trust or unincorporated organization.


  (s) “Purchase Price” as defined in the recitals above.


  (t) “Regulation D” as defined in Section 4.11 hereto.


  (u) “Rule 144” as defined in Section 6.1 hereto.


  (v) “SEC” means the United States Securities and Exchange Commission.


  (w) “SEC Documents” as defined in Section 7.5 hereto.


  (x) “Securities” as defined in the recitals above.




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  (y) “Shares” as defined in the recitals above.


  (z) “Subsidiaries” shall mean any corporation or other entity or organization,
whether incorporated or unincorporated, in which the Company owns, directly or
indirectly, any controlling equity or other controlling ownership interest or
otherwise controls through contract or otherwise.


  (aa) “Subsequent Closing” as defined in section 2.1 hereto.


  (bb) “Transaction Documents” shall mean this Agreement, all its appendices,
exhibits and schedules, and a certain Escrow Deposit Agreement by and between
the Company, the Investor and the Escrow Agent (the “Escrow Agreement”), and
Investor Questionnaire (the “Questionnaire”) enclosed hereto.


  (cc) “Transfer” shall mean any sale, transfer, assignment, conveyance, charge,
pledge, mortgage, encumbrance, hypothecation, security interest or other
disposition, or to make or effect any of the above.


2. SALE AND PURCHASE OF SHARES.


  2.1 Purchase of Shares by the Investor. Subject to the terms and conditions of
this Agreement, on the Closing Date (as hereinafter defined) and on the 15th day
of each calendar month subsequent to the Closing Date, for a period of sixteen
(16) months (each such day, a “Subsequent Closing”), the Investor shall
purchase, and the Company shall sell to the Investor, a total aggregate amount
of up to 150,000,000 but not less than 100,000,000 Shares in exchange for the
Purchase Price. Notwithstanding, the Investor may, at his sole and absolute
discretion and with no need to show any cause, elect not to purchase all or part
of the portion of the Purchase Shares scheduled to be transferred on the final
(16th) Subsequent Closing (50,000,000 Shares). The Purchase Price amount to be
paid to the Company by the Investor at the Closing, and thereafter at each
Subsequent Closing, except the 15th and 16thSubsequent Closings will be equal to
$60,000. The Purchase Price amount to be paid to the Company by the Investor at
the 15th Subsequent Closing will be equal to $100,000. The Purchase Price amount
to be paid to the Company by the Investor at the final Subsequent Closing will
be $500,000, or a portion thereof, based on the effective purchase price
specified below and the number of Shares the Investor will wish to purchase on
such Closing. Notwithstanding the above, the number of Shares to be issued by
the Company to the Investor at the Closing shall be 5,400,000. The additional
600,000 Shares shall be held in escrow by the Escrow Agent, and shall be
released to the Investor at the 15th Subsequent Closing, subject to the
completion of an investment amount of $1,000,000 by the Investor at such
Closing. At Closing, the Company shall issue and deposit with the Escrow Agent
144,600,000 Shares, which shall be released by the Escrow Agent to the Investor
as follows: (1) at each Subsequent Closing, except the 15th and 16th Subsequent
Closings – 5,400,000 Shares; (2) at the 15th Subsequent Closing (and subject to
the completion of an investment amount of $1,000,000 by the Investor at such
Closing) – 15,000,000 Shares; and (3) at the 16th Subsequent Closing – up to
50,000,000 Shares. The effective purchase price per one Common Stock in this
Agreement is one cent ($0.01).


  2.2 Closings. Subject to the terms and conditions set forth in this Agreement,
the Company shall issue and sell to the Investor, and the Investor shall
purchase from the Company on the Closing Date (the “Closing”) and at each
Subsequent Closing, such number of Shares set forth in section 2.1. The date of
the Closing is hereinafter referred to as the “Closing Date”. The Closing shall
occur, subject to the fulfilment of the conditions to Closing set forth in this
Agreement, at such date agreed upon by the parties in writing, which shall be
within 30 days from the date hereof. The Closing shall take place at the offices
of PEARL COHEN ZEDEK LATZER, counsel to the Company, at 5 Shenkar Street,
Herzlia 46733, Israel, or remotely via the exchange of documents and signatures.




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  2.3 Payment Method. Until September 14, 2009, the Investor shall deposit an
amount of $60,000 with the Escrow Agent or transfer such amount directly to the
Escrow Account (as defined herein). The Escrow Agent shall release this amount
to the Company at the Closing, against issuance of such number of Shares as
specified in Section 2.1 above to the Investor. All payments due until the later
of the Closing Date, the KDV Demo (as such term defined below) or the
appointment of the Investor’s representative to the Board pursuant to section
6.3 below, shall be made to the Escrow Agent’s account (the “Escrow Account”):


  First International Bank of Israel, Branch 051 (Herzliya Pituach)
Account Number: 409 – 278211
IBAN: IL570310510000000278211
SWIFT CODE: FIRBILIT
In the name of ______________

All other payments shall be made to the Company’s account:

National Bank of Israel, Branch 857
Branch Code: 10
Account no.: 108400/46
SWIFT CODE : LUMILITTLV
In the name of Global Fuel Ltd.

If the Board (as defined herein) does not approve this Agreement within 7 days
from the date hereof, the Investor shall have the right to cancel the Agreement
and receive the amounts deposited with the Escrow Agent by him.


3. ACKNOWLEDGEMENTS OF THE INVESTOR


The Investor acknowledges that:

  3.1 Resale Restrictions. None of the Securities have been registered under the
1933 Act, or under any state securities or “blue sky” laws of any state of the
United States, and, unless so registered, none of the Securities may be offered
or sold by the Investor except pursuant to an effective registration statement
under the 1933 Act, or pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the 1933 Act and in each case only
in accordance with applicable state securities laws.


  3.2 Legends on Shares. The Investor understands that, until such time as the
Shares may be sold without restriction as contemplated in Section 4.10, below,
certificates evidencing the Shares shall bear a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of the certificates evidencing such Shares):


  THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE AND HAVE BEEN ISSUED IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.


  If required by the authorities of any state in connection with the issuance or
sale of the Shares, the certificates will also bear any legend required by such
state authority.




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  3.3 Independent Advice. The Investor has been advised to consult the
Investor’s own legal, tax and other advisors with respect to the merits and
risks of an investment in the Securities and with respect to applicable resale
restrictions, and he is solely responsible (and the Company is not in any way
responsible) for compliance with:


  (a) any laws of the jurisdiction in which the Investor is resident, applicable
to the Investor, in connection with the distribution of the Securities
hereunder, and


  (b) applicable resale restrictions;


  3.4 No Insurance. There is no government or other insurance covering any of
the Securities.


4. REPRESENTATIONS, WARRANTIES AND ACKNOWLEDGMENTS OF THE INVESTOR


  The Investor represents and warrants to the Company that as of the date of
execution of this Agreement and until the completion of the transactions
contemplated by this agreement:


  4.1 Capacity. The Investor has the legal capacity and competence to enter into
and execute this Agreement (whether by himself or on behalf of the legal entity
fully owned by him) and to take all actions required pursuant hereto and, if the
Investor is a corporation, it is duly incorporated and validly subsisting under
the laws of its jurisdiction of incorporation and all necessary approvals by its
directors, shareholders and others have been obtained to authorize execution and
performance of this Agreement on its behalf;


  4.2 No Violation of Corporate Governance Documents. If the Investor is a
corporation or other entity, the entering into and completion of this Agreement
and the transactions contemplated hereby do not and will not result in the
violation of any of the terms and provisions of any law applicable to, or the
articles of incorporation, bylaws or other constating documents of, the Investor
(and the legal entity fully owned by him) or of any agreement, written or oral,
to which the Investor (and the legal entity fully owned by him) may be a party
or by which the Investor (and the legal entity fully owned by him) is or may be
bound.


  4.3 Binding Agreement. The Investor has duly executed and delivered this
Agreement and it constitutes a valid and binding agreement of the Investor (and
the legal entity fully owned by him) enforceable against the Investor (and the
legal entity fully owned by him) (subject to Section 8.12 below).


  4.4 No SEC Review or Approval. Neither the SEC nor any other securities
commission, securities regulator or similar regulatory authority has reviewed or
passed on the merits of the Securities or on any of the documents reviewed or
executed by the Investor in connection with the sale of the Securities;


  4.5 Authorization. The execution, delivery and performance by the Investor
(and the legal entity fully owned by him) of the Transaction Documents to which
the Investor (and the legal entity fully owned by him) is a party have been duly
authorized and will constitute the valid and legally binding obligation of the
Investor (and the legal entity fully owned by him) (subject to Section 8.12
below), enforceable against the Investor (and the legal entity fully owned by
him) in accordance with their respective terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability, relating to or affecting creditors’ rights generally.




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  4.6 Purchase Entirely for Own Account. The Securities are being acquired for
the Investor’s (and the legal entity fully owned by him) own account, not as
nominee or agent, for investment purposes and not with a view to the resale or
distribution of any part thereof in violation of the 1933 Act, and the Investor
(and the legal entity fully owned by him) has no present intention of selling,
granting any participation in, or otherwise distributing the same in violation
of the 1933 Act, without prejudice, however, to the Investor’s right at all
times to sell or otherwise dispose of all or any part of such Securities in
compliance with applicable federal and state securities laws. Nothing contained
herein shall be deemed a representation or warranty by the Investor to hold the
Securities for any period of time.


  4.7 Not a Broker-Dealer. The Investor (and the legal entity fully owned by
him) is not a broker-dealer registered with the SEC under the 1934 Act or
engaged in a business that would require it to be so registered, nor is it an
Affiliate of a such a broker-dealer or any Person engaged in a business that
would require it to be registered as a broker-dealer.


  4.8 Not an Underwriter. The Investor (and the legal entity fully owned by him)
is not an underwriter of the Company’s Common Stock nor is it an Affiliate of an
underwriter of the Company’s Common Stock.


  4.9 Investment Experience. The Investor (and the legal entity fully owned by
him) acknowledges that the purchase of the Securities is a speculative
investment and that it can bear the economic risk and complete loss of its
investment in the Securities and has such knowledge and experience in financial
or business matters that it is capable of evaluating the merits and risks of the
investment contemplated hereby.


  4.10 Restricted Securities. The Investor (and the legal entity fully owned by
him) understands that the sale or re-sale of the Securities has not been and is
not being registered under the 1933 Act or any applicable state securities laws,
and the Securities, as applicable, may not be transferred unless:


  (a) they are sold pursuant to an effective registration statement under the
1933 Act; or


  (b) they are being sold pursuant to a valid exemption from the registration
requirements of the 1933 Act and, if required by the Company, the Investor (and
the legal entity fully owned by him) shall have delivered to the Company, at the
Investor’s sole cost and expense, an opinion of counsel that shall be in form,
substance and scope customary for opinions of counsel in comparable transactions
to the effect that the Shares, as applicable, to be sold or transferred may be
sold or transferred pursuant to an exemption from the registration requirements
of the 1933 Act, which opinion shall be reasonably acceptable to the Company; or


  (c) they are sold or transferred to an “affiliate” (as defined in Rule 144) of
the Investor (and the legal entity fully owned by him) who agrees to sell or
otherwise transfer the Securities only in accordance with this Section 4.10 and
who is an accredited investor, or


  (d) they are sold pursuant to Rule 144.


  Notwithstanding the foregoing or anything else contained herein to the
contrary, the Securities may be pledged as collateral in connection with a bona
fide margin account or other lending arrangement.


  4.11 Accredited Investor. The Investor (and the legal entity fully owned by
him) is an accredited investor as defined in Rule 501(a) of Regulation D, as
amended, under the 1933 Act (“Regulation D”).


  4.12 No General Solicitation. The Investor (and the legal entity fully owned
by him) did not learn of the investment in the Securities as a result of any
public advertising or general solicitation, and is not aware of any public
advertisement or general solicitation in respect of the Company or its
securities.




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  4.13 Brokers and Finders. The Investor (and the legal entity fully owned by
him) will not have, as a result of the transactions contemplated by the
Transaction Documents, any valid right, interest or claim against or upon the
Company, any Subsidiary or any other investor for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Investor.


  4.14 Prohibited Transactions. During the last thirty (30) days prior to the
date hereof, neither the Investor (and the legal entity fully owned by him) nor
any Affiliate of the Investor which (x) had knowledge of the transactions
contemplated hereby, (y) has or shares discretion relating to the Investor’s (or
the legal entity fully owned by him) investments or trading or information
concerning the Investor’s investments, including in respect of the Securities,
or (z) is subject to the Investor’s (or the legal entity fully owned by him)
review or input concerning such Affiliate’s investments or trading
(collectively, “Trading Affiliates”) has, directly or indirectly, effected or
agreed to effect:


  (a) any purchase or long sale of the Company’s securities; or


  (b) any short sale, whether or not against the box, established any “put
equivalent position” (as defined in Rule 16a-1(h) under the 1934 Act) with
respect to the Common Stock, granted any other right (including, without
limitation, any put or call option) with respect to the Common Stock or with
respect to any security that includes, relates to or derived any significant
part of its value from the Common Stock or otherwise sought to hedge its
position in the Securities (each of such transactions specified in this clause
(b), a “Prohibited Transaction”).


  4.15 Governmental Review. The Investor (and the legal entity fully owned by
him) understands that no United States federal or state agency or any other
government or governmental agency has passed upon or made any recommendation or
endorsement of the Securities.


  4.16 Residency. The Investor is a resident of the State of Israel at the full
address as detailed in the enclosed Questionnaire. If the Investor shall execute
the investment through a fully owned legal entity, such entity is incorporated
under the laws of the State of Israel.


  4.17 Reliance on Exemptions. The Investor (and the legal entity fully owned by
him) understands that the Securities are being offered and sold to it in
reliance upon specific exemptions from the registration requirements of United
States federal and state securities laws and that the Company is relying upon
the truth and accuracy of, and the Investor’s (and the legal entity fully owned
by him) compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Investor (and the legal entity fully
owned by him) set forth herein in order to determine the availability of such
exemptions and the eligibility of the Investor to acquire the Securities. All of
the information which the Investor (and the legal entity fully owned by him) has
provided to the Company is correct and complete as of the date this Agreement is
signed, and if there should be any change in such information prior to the
Closing, the Investor (and the legal entity fully owned by him) will immediately
provide the Company with such information.


  4.18 Sufficient Funds. The Investor (and the legal entity fully owned by him)
warrants and represents that he has the sufficient funds in liquid assets and
cash to pay the total aggregated Purchase Price of one and a half million US
Dollars ($1,500,000).


  4.19 Loss of Shares. The Investor (and the legal entity fully owned by him)
acknowledges that in the event the Investor (or the legal entity fully owned by
him) breaches his undertaking to transfer the Purchase Price at any of the
Subsequent Closings, and he has not cured it within fifteen days from receipt of
a written demand to cure the breach, the Investor (and the legal entity fully
owned by him) shall have no rights in and/or entitlements to the Shares not yet
sold and transferred to the Investor (or the legal entity fully owned by him),
and all Shares deposited in the Escrow Account shall be released to the Company.
Such loss of Shares shall be the sole remedy available to the Company for such
breach of the Investor’s undertaking to transfer the Purchase Price at the
Subsequent Closing by the Investor, and the Company shall have no further claim
or demand against the Investor in this respect.




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

5. COVENANTS OF THE INVESTOR


  No Prohibited Transactions. The Investor (and the legal entity fully owned by
him) hereby covenants that it (and the legal entity fully owned by him) shall
not, and shall cause its Trading Affiliates not to, engage, directly or
indirectly, in a Prohibited Transaction until the first anniversary of this
agreement.


6. COVENANTS OF THE COMPANY


  6.1 Furnishing of Information. Until the date that the Investor owning Shares
may sell all of them promulgated under Rule 144 of the Securities Act (or any
successor provision) (the “Rule 144”) without restriction, the Company covenants
to use its commercially reasonable efforts to (a) timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the date hereof pursuant to
the Exchange Act and (b) make and keep adequate “current public information” (as
such term is described in Rule 144) available.


  6.2 Filing of Tax Reports. The Company shall, and shall cause each of its
Subsidiaries to (a) prepare and file all delinquent tax returns required to be
filed by each of them in all required jurisdictions and (b) timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all tax reports required to be filed by the Company and its Subsidiaries
after the date hereof pursuant to applicable tax laws.


  6.3 Appointment of a Board Member. The Company shall endeavour that the
Investor (or a representative of the Investor) is appointed as a member of the
Board of Directors of the Company (the “Board”), pursuant and subject to the
Company’s governing documents and applicable law. Such appointment shall take
place as soon as reasonably practical after the Closing (for the sake of
clarification, the Investor shall have the right to exercise his voting rights
attached to the Shares actually owned by the Investor, with regard to the
appointment of Board members). For the avoidance of doubt, the Company shall not
be construed in breach of this Agreement if it endeavours to appoint the
Investor’s representative to the Board and yet the Investor (or a representative
of the Investor) is not elected to serve on the Board. If the Investor
representative will not be appointed to the Board within 60 days from the date
hereof, the Investor will have the right to cancel the Agreement and receive the
amounts deposited with the Escrow Agent by him, and the Investor shall not be
entitled to any other further rights and/or remedies due to the cancellation of
the Agreement pursuant to this Section. It is clarified that the Company shall
not transfer to the Investor (and the Escrow Agent shall not release to the
Investor) any Shares, for which the respected Purchase Price was not paid to the
Company pursuant to the terms of this Section.


  6.4 Undertaking to Keep Shabat. The Company undertakes that if it commences
operations in the State of Israel, it will endeavour to abide the Jewish Shabbat
rules.


  6.5 Registration Rights. Six month pursuant to the Closing, at any time at the
Investor’s demand, the Company shall grant to the Investor registration rights
in respect of the Shares.


  6.6 Use of Proceeds. The proceeds from this Agreement (the “Proceeds”) shall
be used for general working capital. The use of the Proceeds in order to repay
any outstanding debt, as of the date of Closing, will be approved by the Board,
which majority approval shall include the Board member appointed by the Investor
pursuant to Section 6.3 above.




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  6.7 KDV Demo. The Company shall demo a working unit of the KDV in Germany or
Spain to the Investor within sixty (60) days period after the date hereof (the
“KDV Demo”). Any delay in the KDV Demo will entitle the Investor to either
suspend or cancel the transfer of the remainder of the Purchase Price and the
Subsequent Closings which were not executed by that time. If the Investor elects
to cancel the agreement, he will receive all the amounts deposited with the
Escrow Agent by him, and the Investor shall not be entitled to any other further
rights and/or remedies due to the cancellation of the Agreement pursuant to this
Section. It is clarified that the Company shall not transfer to the Investor
(and the Escrow Agent shall not release to the Investor) any Shares, for which
the respected Purchase Price was not paid to the Company pursuant to the terms
of this Section 6.7. The aforementioned cancellation or suspension shall be the
sole remedy available to the Investor (and the fully owned entity) for failure
by the Company to perform the Demo, and the Investor (and the fully owned
entity) shall have no further claim or demand against the Company in this
respect. For the purpose hereof, a KDV Demo is the actual production of diesel
from waste at a rate of at least 500 litres per hour, in accordance with the
presentation attached hereto as Schedule 6.7.


  6.8 Right of First Offer. For a period that shall expire on the earlier of (a)
one (1) year after the execution of this Agreement, or (b) the expiration of the
Right of First Offer Period, the Investor shall have the right of first offer to
participate in any subsequent equity financing by the Company (the “Right of
First Offer”). The Company shall give the Investor a thirty (30) day advanced
notice of its intent to seek or conclude additional equity financing, in which
it shall specify the material terms of any such potential equity financing with
a third party (the “Notice”). The Company shall not be obligated to disclose the
identity of such potential third party investor to the Investor. The Investor
shall have 14 (fourteen) days to advise the Company of his agreement to provide
the Company with the additional financing pursuant to the same terms (or other
terms suggested by the Investor, which are better than the terms included in the
Notice, based on the Company’s sole and undisputed judgement) provided in the
Notice (the “Right of First Offer Period”). If, at the expiration of the Right
of First Offer Period, the Investor has declined or otherwise failed to respond
to the Notice, the Company shall be free to seek and conclude the additional
equity financing with the third party as it deems fit, the Right of First Offer
granted hereby shall expire and the Investor shall have no further claims and/or
participation entitlements in respect of the aforementioned additional equity
financing. Should the Investor breach his commitment to pay for the Shares
pursuant to the terms of this Agreement, the Right of First Offer shall be null
and void.


  6.9 Rights Offering. Provided that such right is not prohibited by applicable
law, the Investor shall have the right to participate in any equity financing
pursued by the Company for a two (2) year period after the Closing in the same
terms as the third party in a way that will maintain his percentage of ownership
of the Company. For the avoidance of doubt it is clarified that at the Company’s
sole and absolute discretion, the Inventor’s participation in such equity
financing shall be additional to the financing provided by the third party.


7. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.


  The Company represents, warrants and covenants to the Investor that on the
date of Closing (or on any such date otherwise specifically stated herein):


  7.1 Organization; Execution, Delivery and Performance.


  (a) The Company and each Subsidiary is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction in which it is
incorporated or organized, with full power and authority (corporate and other)
to own, lease, use and operate its properties and to carry on its business as
and where now owned, leased, used, operated and conducted. The Company and its
Subsidiaries are duly qualified to do business and are in good standing in every
jurisdiction in which their ownership or use of property or the nature of the
business conducted by them makes such qualification necessary except where the
failure to be so qualified or in good standing would not have a Material Adverse
Effect on the Company.




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  (b) Subsidiaries. The Company has no Subsidiaries other than those listed in
Schedule 7.1(b) hereto. Except as disclosed in Schedule 7.1(b) hereto, the
Company owns, directly or indirectly, all of the capital stock or comparable
equity interests of each Subsidiary, free and clear of any Lien, and all of the
issued and outstanding shares of capital stock or comparable equity interest of
each Subsidiary are validly issued and are fully paid, non-assessable and free
of preemptive and similar rights. The Company has the unrestricted right to
vote, and (subject to limitations imposed by applicable law) to receive
dividends and distributions on, all capital stock or other equity securities of
its Subsidiaries that are owned by the Company.


  (c) (i) The Company has all requisite corporate power and authority to enter
into and perform the Transaction Documents and to consummate the transactions
contemplated hereby and thereby and to issue the Securities in accordance with
the terms hereof and thereof;


  (ii) the execution and delivery of the Transaction Documents by the Company
and the consummation by the Company of the transactions contemplated hereby and
thereby have been duly authorized by the Board and no further consent or
authorization of the Company, its Board, or its stockholders, is required except
as contemplated by this Agreement.


  (iii) each of the Transaction Documents has been duly executed and delivered
by the Company by its authorized representative, and such authorized
representative is a true and official representative with authority to sign each
such document and the other documents or certificates executed in connection
herewith and bind the Company accordingly; and


  (iv) each of the Transaction Documents constitutes, and upon execution and
delivery thereof by the Company will constitute, a legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability, relating to or affecting
creditors’ rights generally.


  7.2 Shares Duly Authorized. The Shares to be issued to the Investor pursuant
to this Agreement, when issued and delivered in accordance with the terms of
this Agreement, will be duly and validly issued and will be fully paid and
nonassessable and free from all taxes or Liens with respect to the issue thereof
and shall not be subject to preemptive rights or other similar rights of
stockholders of the Company or to other third party rights.


  7.3 No Conflicts. Except as disclosed in Schedule 7.3, the execution, delivery
and performance of the Transaction Documents by the Company and the consummation
by the Company of the transactions contemplated hereby and thereby will not:


  (a) conflict with or result in a violation of any provision of the Articles of
Incorporation or By-laws; or


  (b) violate or conflict with, or result in a breach of any provision of, or
constitute a default (or an event which with notice or lapse of time or both
could become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture, patent,
patent license or instrument to which the Company is a party, except for
possible violations, conflicts or defaults as would not, individually or in the
aggregate, have a Material Adverse Effect; or




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  (c) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws and regulations and
regulations of any self-regulatory organizations to which the Company or its
securities are subject) applicable to the Company or by which any property or
asset of the Company is bound or affected.


  (d) The Company is not in violation of its Articles of Incorporation, By-laws
or other organizational documents. The Company is not in default (and no event
has occurred which with notice or lapse of time or both could put the Company in
default) under, and the Company has not taken any action or failed to take any
action that would give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company is a party or by which any property or assets of the Company is
bound or affected, except for possible defaults as would not, individually or in
the aggregate, have a Material Adverse Effect. The businesses of the Company are
not being conducted in violation of any law, rule ordinance or regulation of any
governmental entity, except for possible violations which would not,
individually or in the aggregate, have a Material Adverse Effect. Except as
required under the 1933 Act, the 1934 Act, or any applicable state securities
laws, the Company is not required to obtain any consent, authorization or order
of, or make any filing or registration with, any court, governmental agency,
regulatory agency, self regulatory organization or stock market or any third
party in order for it to execute, deliver or perform any of its obligations
under this Agreement. All consents, authorizations, orders, filings and
registrations which the Company is required to obtain pursuant to the preceding
sentence have been obtained or effected on or prior to the date hereof or will
be obtained or effected in a timely manner following the Closing Date.


  7.4 Capitalization. As of April 30, 2009, the authorized capital stock of the
Company consists solely of 750,000,000 shares of Common Stock, of which
83,982,536 sharesare issued and outstanding, 10,505,021 shares are reserved for
issuance pursuant to options granted under the Company’s stock option plan, and
66,200,000 shares are reserved for issuance pursuant to securities exercisable
for, or convertible into or exchangeable for shares of Common Stock. The Company
will provide the Investor within 7 days as of the date hereof an updated
capitalization table, and copies of all agreements that are in effect, which
relate to the Company’s capitalization. Except as described above, in the SEC
Documents (as such term is defined below) or Schedule 7.4 annexed hereto,


  (a) there are no outstanding options, warrants, scrip, rights to subscribe
for, puts, calls, rights of first refusal, agreements, understandings, claims or
other commitments or rights of any character whatsoever relating to, or
securities or rights convertible into or exchangeable for any shares of capital
stock of the Company, or arrangements by which the Company is or may become
bound to issue additional shares of capital stock of the Company; and


  (b) No shares of capital stock of the Company are subject to preemptive rights
or any other rights of the stockholders of the Company or any Lien imposed
through the actions or failure to act of the Company.




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  7.5 SEC Information.


  (a) The Company has timely filed (subject to 12b-25 filings with respect to
certain periodic filings) all reports, schedules, forms, statements and other
documents required to be filed by it with the SEC pursuant to the reporting
requirements of the 1934 Act (all of the foregoing and all other documents filed
with the SEC from April 30, 2007 to the date hereof and all exhibits included
therein and financial statements and schedules thereto and documents
incorporated by reference therein, being hereinafter referred to herein as the
“SEC Documents”). The SEC Documents have been made available to the Investor via
the SEC’s EDGAR system. Except as set forth on Schedule 7.5 to this Agreement,
as of their respective dates the SEC Documents complied in all material respects
with the requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. In addition, at
Closing, the SEC Documents, together with any additional documents filed with
the SEC after the date hereof and through the date of Closing, when taken in
their entirety, shall not contain any untrue statements of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. As of their respective dates, the financial
statements of the Company included in the SEC Documents (“Company Financial
Statements”) complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. The Company Financial Statements have been prepared in
accordance with United States generally accepted accounting principles (“GAAP”),
consistently applied, during the periods involved (except:


  (i) as may be otherwise indicated in such financial statements or the notes
thereto; or


  (ii) in the case of unaudited interim statements, to the extent they may not
include footnotes or may be condensed or summary statements)


  and fairly present in all material respects the consolidated financial
position of the Company and its consolidated Subsidiaries, if any, as of the
dates thereof and the consolidated results of their operations and cash flows
for the periods then ended (subject, in the case of unaudited statements, to
normal year-end audit adjustments).


  Except as set forth in the Company Financial Statements, the Company has no
liabilities, contingent or otherwise, other than:


  (i) liabilities incurred in the ordinary course of business subsequent to June
30, 2009; and


  (ii) obligations under contracts and commitments incurred in the ordinary
course of business and not required under generally accepted accounting
principles to be reflected in such financial statements, which, individually or
in the aggregate, are not material to the financial condition or operating
results of the Company.


  (b) The shares of Common Stock are currently quoted on the OTCBB. The Company
has not received notice (written or oral) from the OTCBB to the effect that the
Company is not in compliance with the continuing requirements of the OTCBB. The
Company is, and it has no reason to believe that it will not in the foreseeable
future continue to be, in compliance with all such maintenance requirements.




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  7.6 Intellectual Property. Except as set forth in Schedule 7.6, the Company or
its subsidiaries owns valid title, free and clear of any Liens, or possesses the
requisite valid and current licenses or rights, free and clear of any Liens, to
use all Intellectual Property in connection with the conduct its business as now
operated. The Company has not received any demand, threat, claim or action by
any person pertaining to, or proceeding pending, which challenges the right of
the Company or of a Subsidiary with respect to any Intellectual Property
necessary to enable it to conduct its business as now operated (and, to the best
of the Company’s knowledge, as presently contemplated to be operated in the
future). To the best of the Company’s knowledge, the Company’s current and
intended products, services and processes do not infringe on any Intellectual
Property or other rights held by any person, and the Company is unaware of any
facts or circumstances which might give rise to any of the foregoing. The
Company has not received any notice of infringement of, or conflict with, the
asserted rights of others with respect to the Intellectual Property. The Company
has taken reasonable security measures to protect the secrecy, confidentiality
and value of its Intellectual Property.


  7.7 Permits; Compliance. The Company is in possession of all franchises,
grants, authorizations, licenses, permits, easements, variances, exemptions,
consents, certificates, approvals and orders necessary to own, lease and operate
its properties and to carry on its business as it is now being conducted
(collectively, the “Company Permits”), if any, and there is no action pending
or, to the knowledge of the Company, threatened regarding suspension or
cancellation of any of the Company Permits. The Company is not in breach,
default or violation of any of the Company Permits, the Company has received no
notification with respect to possible conflicts, defaults or violations of
Company Permits and applicable laws.


  7.8 Absence of Litigation. Except as set forth in Schedule 7.8, there is no
action, suit, claim, proceeding, inquiry or investigation before or by any
court, public board, government agency, self-regulatory organization or body
pending or, to the knowledge of the Company, threatened against or affecting the
Company, or its businesses, properties or assets or their officers or directors
in their capacity as such, that would have a Material Adverse Effect.


  7.9 No Materially Adverse Contracts, etc. The Company is not subject to any
charter, corporate or other legal restriction, or any judgment, decree, order,
rule or regulation which in the judgment of the Company’s officers has or is
expected in the future to have a Material Adverse Effect. Except to the Material
Agreements provided in Schedule 7.14, the Company is not a party to any contract
or agreement which has or is reasonably expected to have a Material Adverse
Effect on the Company.


  7.10 No Material Changes. Since June 30, 2009, except as set forth in the
documents filed by the Company with the SEC since that date, there has not been:


  (a) Any material adverse change in the financial condition, operations or
business of the Company from that shown on the Company Financial Statements, or
any material transaction or commitment effected or entered into by the Company
outside of the ordinary course of business;


  (b) Any effect, change or circumstance which has had, or could reasonably be
expected to have, a Material Adverse Effect on the Company; or


  (c) Any incurrence of any material liability outside of the ordinary course of
business.


  7.11 Labor Matters.


  (a) The Company is not a party to or bound by any collective bargaining
agreements or other agreements with labor organizations. The Company and the
Subsidiaries have has not violated in any material respect any laws,
regulations, orders or contract terms, affecting the collective bargaining
rights of employees, labor organizations or any laws, regulations or orders
affecting employment discrimination, equal opportunity employment, or employees’
health, safety, welfare, wages and hours.


  (b) The Company and the Subsidiaries are, and at all times have been, in
compliance in all material respects with all applicable laws respecting
employment (including laws relating to classification of employees and
independent contractors) and employment practices, terms and conditions of
employment, wages and hours, and immigration and naturalization.




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  7.12 Environmental Matters. Neither the Company nor any Subsidiary is in
violation of any statute, rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “Environmental Laws”), owns or operates any real
property contaminated with any substance that is subject to any Environmental
Laws, is liable for any off-site disposal or contamination pursuant to any
Environmental Laws, and is subject to any claim relating to any Environmental
Laws, which violation, contamination, liability or claim has had or could
reasonably be expected to have a Material Adverse Effect, individually or in the
aggregate; and there is no pending or, to the Company’s knowledge, threatened
investigation that might lead to such a claim.


  7.13 Tax Matters. Except as set forth in Schedule 7.13, the Company and its
Subsidiaries have made or filed any federal, state and foreign income or any
other tax returns, reports and declarations required by any jurisdiction to
which it is subject and have paid any taxes and other governmental assessments
or charges that are material in amount. There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company know of no basis for any such claim. Neither the
Company nor any of its Subsidiaries have executed a waiver with respect to the
statute of limitations relating to the assessment or collection of any foreign,
federal, state or local tax.


  7.14 Certain Transactions. All the Company’s material contracts (the “Material
Agreements”) are those as set forth in Schedule 7.14. All the Material
Agreements are in effect. The Company is not in breach of any of the Material
Agreements. The Company has not received any notice with regard to alleged
breaches of any of the Material Agreements, and is not aware of any breach of
the Material Agreements by the other parties. The foregoing shall not apply to
breaches that do not have Material Adverse Effect on the Company.


  7.15 No General Solicitation. The Company has not, and to the Company’s
knowledge no Person participating in the offering on the Company’s behalf in the
transactions contemplated hereby has, conducted any “general solicitation,” as
such term is defined in Regulation D promulgated under the 1933 Act, with
respect to any of the Securities being offered hereby.


  7.16 No Integrated Offering. Neither the Company, nor any of its affiliates,
nor any person acting on its or their behalf, has directly or indirectly made
any offers or sales of any security or solicited any offers to buy any security
under circumstances that would require registration under the 1933 Act of the
issuance of the Securities to the Investor. The issuance of the Securities to
the Investor will not be integrated with any other issuance of the Company’s
securities (past, current or future) for purposes of any stockholder approval
provisions applicable to the Company or its securities.


  7.17 No Brokers. Except as set forth in Schedule 7.17, the Company has taken
no action which would give rise to any claim by any person for brokerage
commissions, transaction fees or similar payments relating to this Agreement or
the transactions contemplated hereby.


  7.18 ERISA. The Company has not made or currently makes no contributions to
any employee pension benefit plan for its employees which plan is subject to the
Employee Retirement Income Security Act of l974, as amended from time to time
(“ERISA”).


  7.19 Title to Property. The Company holds no title in fee simple to any real
property. The Company holds good and marketable title to all personal property
owned by it which is material to the business of the Company, in each case free
and clear of all Liens, except such as are described in Schedule 7.1(b). Any
real property and facilities held under lease by the Company is held under
valid, subsisting and enforceable leases.




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  7.20 Insurance. Except for Directors and Officers' liability insurance, the
Company does not carry any insurance policies.


  7.21 Internal Controls. Except as set forth in Schedule 7.21, the Company is
in material compliance with the provisions of the Sarbanes-Oxley Act of 2002
currently applicable to the Company and the Company maintains a system of
internal accounting controls sufficient to provide reasonable assurance that:


  (a) transactions are executed in accordance with management’s general or
specific authorizations;


  (b) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability;


  (c) access to assets is permitted only in accordance with management’s general
or specific authorization; and


  (d) the recorded accountability for assets is compared with the existing
assets at reasonable intervals and appropriate action is taken with respect to
any differences.


  The Company has established disclosure controls and procedures (as defined in
1934 Act Rules 13a-14 and 15d-14) for the Company and designed such disclosure
controls and procedures to ensure that material information relating to the
Company is made known to the certifying officers by others within those
entities, particularly during the period in which the Company’s most recently
filed period report under the 1934 Act, as the case may be, is being prepared.
The Company’s certifying officers have evaluated the effectiveness of the
Company’s controls and procedures as of the end of the period covered by the
most recently filed periodic report under the 1934 Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the 1934 Act the conclusions of the certifying officers about the
effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date and except as
set forth in the SEC Documents, there have been no significant changes in the
Company’s internal controls (as such term is defined in Item 308 of Regulation
S-K) or, to the Company’s knowledge, in other factors that could significantly
affect the Company’s internal controls. The Company maintains and will continue
to maintain a standard system of accounting established and administered in
accordance with GAAP and the applicable requirements of the 1934 Act.


  7.22 Books and Records. The books of account, ledgers, order books, records
and documents of the Company accurately and completely reflect all material
information relating to the businesses of the Company, the location and
collection of its assets, and the nature of all transactions giving rise to the
obligations or accounts receivable of the Company.


  7.23 FCPA Matters. Neither the Company, nor any director, officer, agent,
employee or other person acting on behalf of the Company has, in the course of
his or her actions for, or on behalf of, the Company:


  (a) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity;


  (b) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds;




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  (c) violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or


  (d) made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic governmental or private official or
person.


  7.24 Disclosure. All information relating to or concerning the Company and its
officers, directors, employees, customers or clients (including, without
limitation, all information regarding the Company’s internal financial
accounting controls and procedures):


  (a) set forth in this Agreement is true and correct in all material respects,
and


  (b) as disclosed in any SEC Document or exhibit or certification thereto was
true and correct in all material respects at the time it was disclosed,


  and the Company has not omitted to state any material fact necessary in order
to make the statements made herein or therein, in light of the circumstances
under which they were made, not misleading.


  7.25 Registration Rights. Except as contemplated pursuant to this Agreement or
as set forth on Schedule 7.25 to this Agreement, the Company has not granted or
agreed to grant to any Person any rights (including “piggy-back” registration
rights) to have any securities of the Company registered pursuant to the
Registration Rights Agreement that have not been satisfied or waived.


  7.26 Event of Misrepresentation. The Company acknowledges that in the event of
misrepresentation by the Company to the Investor, the Investor shall have the
right to suspend or cancel this Agreement (without derogating from any other
remedy available to the Investor under law or under this Agreement). If the
Investor cancels the Agreement and receives the entire amount invested by him,
he shall have no further claims. The Investor shall notify the Company in
writing of his suspicion/s and the Company shall have 30 days to respond in
writing to the Investor’s allegations.


8. CONDITIONS TO CLOSING OF THE INVESTOR


  The obligation of the Investor to purchase the Securities at the Closing is
subject to the fulfillment to the Investor’s satisfaction, on the Closing Date,
of the following conditions, any of which may be waived by the Investor:


  8.1 Representations and Warranties. The representations and warranties made by
the Company in Section 7 hereof qualified as to materiality shall be true and
correct at all times prior to and on the Closing Date, except to the extent any
such representation or warranty expressly relates to an earlier date, in which
case such representation or warranty shall be true and correct as of such
earlier date, and, the representations and warranties made by the Company in
Section 7 hereof not qualified as to materiality shall be true and correct in
all material respects at all times prior to and on the Closing Date, except to
the extent any such representation or warranty expressly relates to an earlier
date, in which case such representation or warranty shall be true and correct in
all material respects as of such earlier date.


  8.2 Performance of Obligations and Covenants. The Company shall have performed
all obligations and covenants herein required to be performed by it on or prior
to the Closing Date.


  8.3 Authority to Issue Shares. The Shares to be issued to the Investor
pursuant to this Agreement shall have been duly and validly authorized to be
issued as fully paid and nonassessable shares of the Company, free from all
taxes or Liens with respect to the issue thereof and shall not be subject to
preemptive rights or other similar rights of stockholders of the Company.




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  8.4 Approvals. The Company shall have obtained any and all consents, permits,
approvals, registrations and waivers necessary or appropriate for consummation
of the purchase and sale of the Securities and the consummation of the other
transactions contemplated by the Transaction Documents, all of which shall be in
full force and effect.


  8.5 Judgments, Etc. No judgment, writ, order, injunction, award or decree of
or by any court, or judge, justice or magistrate, including any bankruptcy court
or judge, or any order of or by any governmental authority, shall have been
issued, and no action or proceeding shall have been instituted by any
governmental authority, enjoining or preventing the consummation of the
transactions contemplated hereby or in the other Transaction Documents.


  8.6 Stop Orders. No stop order or suspension of trading shall have been
imposed by the SEC or any other governmental or regulatory body having
jurisdiction over the Company or the market(s) where the Company’s Common Stock
is listed or quoted, with respect to public trading in the Common Stock.


  8.7 Company CEO/CFO Certificate. The Company shall have delivered a
Certificate, executed on behalf of the Company by its Chief Executive Officer or
its Chief Financial Officer, dated as of the Closing Date, certifying to the
fulfillment of the conditions specified in subsections 8.1, 8.5, and 8.6.


  8.8 Company Secretary Certificate. The Company shall deliver within 7 business
days after the Closing, a Certificate, executed on behalf of the Company by its
Secretary certifying the resolutions adopted by the Board of Directors of the
Company approving the transactions contemplated by this Agreement and the other
Transaction Documents and the issuance of the Securities, certifying the current
versions of the Articles of Incorporation and Bylaws of the Company and
certifying as to the signatures and authority of persons signing the Transaction
Documents and related documents on behalf of the Company. The foregoing
certificate shall only be required to be delivered on the Closing Date, unless
any material information contained in the certificate has changed. To avoid any
doubt, the Company will bring this Agreement to the Board’s approval within 7
days from the date hereof, and will notify the Investor in writing of the
resolution taken by the Board on this regard.


  8.9 The Investor shall receive prior to the Closing a monthly budget plan for
the years 2009 and 2010. Such plan shall be binding and could be change only by
the Board.


  8.10 Asi Shalgi, the chief executive of the Company shall remain in his
position for a period of no less than twenty four months after the Closing. The
Company shall take all steps to formalize this engagement prior to Closing.


  8.11 The Company shall provide the Investor with a legal opinion regarding the
Shares, in a form agreed by the parties.


  8.12 Notwithstanding any other provision of this Agreement, the Investor shall
have the right, at any time prior to the first Closing Date, at his sole
discretion, to notify the Company in writing that he has decided to withdraw
from the investment contemplated by this Agreement. In such event the Escrow
Agent shall transfer to the Investor all the amounts paid by the Investor until
that time and the Investor shall have no rights in the Shares issued to it, if
any, and it shall return such Shares to the Company. Neither the Investor nor
the Company shall have any claims, one against the other, in respect to all
matters pertaining to the transactions contemplated by this Agreement, if such
notice is given.




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

9. CONDITIONS TO CLOSING OF THE COMPANY.


  The obligations of the Company to effect the transactions contemplated by this
Agreement are subject to the fulfillment at or prior to the Closing Date of the
conditions listed below.


  9.1 Representations and Warranties. The representations and warranties made by
the Investor in Section 4 shall be true and correct in all material respects at
the time of Closing as if made on and as of such date.


  9.2 Corporate Proceedings. The Investor shall notify the Company in writing,
as soon as reasonable practicable and at least 7 Business Days prior to the
Closing Date of the identity of the Investor. All corporate and other
proceedings required to be undertaken by the Investor in connection with the
transactions contemplated hereby shall have occurred and all documents and
instruments incident to such proceedings shall be reasonably satisfactory in
substance and form to the Company.


  9.3 Investor’s Certificate. The Investor shall have acknowledged and certified
to the Company in writing as follows:


  (a) that he has received and carefully read the Transaction Documents;


  (b) that the books and records of the Company were made available upon
reasonable notice, subject to customary confidentiality restrictions, by the
Investor during reasonable business hours at its principal place of business and
that all documents, records and books in connection with the sale of the Shares
hereunder for inspection by it and its attorney and/or advisor(s);


  (c) that the Investor has had an opportunity to receive, and fully and
carefully review, all information related to the Company (including its
affiliates) and the Shares, requested by him, and to ask questions of and
receive answers from the Company regarding the Company, its business and the
terms and conditions of the offering of the Shares;


  (d) that the Investor has had the opportunity to receive, and fully and
carefully reviewed copies of the SEC Documents, either in hard copy or
electronically through the SEC’s EDGAR system; and


  (e) that the Investor understands that his investment in the Securities
involves a significant degree of risk, and that the Investor’s decision to enter
into this Agreement has been made based solely on the independent evaluation of
the Investor and its representatives, (without derogating from reliance upon
representations given by the Company).


10. MISCELLANEOUS.


  10.1 Notices. All notices, requests, demands and other communications provided
in connection with this Agreement shall be in writing and shall be deemed to
have been duly given at the time when hand delivered, delivered by express
courier, or sent by facsimile (with receipt confirmed by the sender’s
transmitting device) in accordance with the contact information provided below
or such other contact information as the parties may have duly provided by
notice.




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  (a) The Company:


  Global Energy, Inc.
Moshe Aviv Tower, 46th floor,
7 Jabotinski Street,
Ramat Gan 52520, Telephone: (972) 772025444
Facsimile: 972 77 2285678
Attention: Mr. Asi Shalgi
Chief Executive Officer


  With a copy to:
Gross, Kleinhender, Hodak, Halevy, Greenberg & Co.
One Azrieli Center, Round Building


  Tel Aviv, 67021, Israel

  Telephone: +972-3-607-4444

  Facsimile: +972-3-607-4433

  Attention: Perry Wildes, Adv.


  With additional copy to:


  Pearl Cohen Zedek Latzer LLP.

  1500 Broadway, 12th Floor

  New York, NY10036

  Telephone: +1 (646) 878-0800

  Facsimile: +1 (646) 878-0801

  Attention: Doron Latzer, Esq., Senior Partner


  (b) The Investor:


  35 Shaul Hamelech, Tel-Aviv 61181


  Telephone: +972-3-609-1690

  Facsimile: ++972-3-609-1691


  With a copy to:

  Gil Ron, Keinan & Co.

  32 Weizmann St., Tel-Aviv 62091

  Telephone: +972-3-696-7676

  Facsimile: +972-3-696-7673

  Attention: Gil Ron, Eyal Keinan, Aviram Barfi


  10.2 Survival of Representations and Warranties.


  Each party hereto covenants and agrees that the representations and warranties
of such party contained in this Agreement shall survive the Closing.


  10.3 Indemnification.


  (a) The Company agrees to indemnify and hold harmless the Investor and its
directors, officers, employees and agents (the “Investor Indemnitees”) from and
against any and all losses, claims, damages, liabilities and expenses (including
without limitation reasonable attorney fees and disbursements and other expenses
incurred in connection with investigating, preparing or defending any action,
claim or proceeding, pending or threatened and the costs of enforcement thereof)
(collectively, “Losses”) to which the Investor Indemnitees may become subject as
a result of any breach of representation, warranty, covenant or agreement made
by the Company under the Transaction Documents and will reimburse the Investor
Indemnitees for all such amounts as they are incurred by the Investor
Indemnitees.




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  (b) The Investor agrees to indemnify and hold harmless the Company and its
directors, officers, employees and agents (collectively, the “Company
Indemnitees”) from and against any and all Losses to which such Company
Indemnitees may become subject as a result of any breach of representation,
warranty, covenant or agreement made by or to be performed on the part of the
Investor under the Transaction Documents, and will reimburse any such Company
Indemnitees for all such amounts as they are incurred by such Company
Indemnitees.


  (c) Promptly after receipt by the Investor Indemnitees or Company Indemnitees,
as applicable, of notice of any demand, claim or circumstances which would or
might give rise to a claim or the commencement of any action, proceeding or
investigation in respect of which indemnity may be sought pursuant to Section
10.3, the Investor Indemnitees or Company Indemnitees, as applicable, shall
promptly notify the other Party in writing and such other Party shall assume the
defense thereof, including the engagement of counsel reasonably satisfactory to
the Investor Indemnitees or Company Indemnitees, as applicable, and shall assume
the payment of all fees and expenses; provided, however, that the failure of the
Investor Indemnitees or Company Indemnitees, as applicable, so to notify the
other Party shall not relieve the other Party of its obligations hereunder
except to the extent that the other Party is materially prejudiced by such
failure to notify. In any such proceeding, the Investor Indemnitees or Company
Indemnitees, as applicable, shall have the right to retain its own counsel, but
the fees and expenses of such counsel shall be at the expense of the Investor
Indemnitees or Company Indemnitees, as applicable, unless:


  (i) the Parties shall have mutually agreed to the retention of such counsel;
or


  (ii) in the reasonable judgment of counsel to the Investor Indemnitees or
Company Indemnitees, as applicable, representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them.


  The other Party shall not be liable for any settlement of any proceeding
effected without its written consent, which consent shall not be unreasonably
withheld, but if settled with such consent, or if there be a final judgment for
the plaintiff, the other Party shall indemnify and hold harmless the Investor
Indemnitees or Company Indemnitees, as applicable, from and against any loss or
liability (to the extent stated above) by reason of such settlement or judgment.
Without the prior written consent of the Investor Indemnitees or Company
Indemnitees, as applicable, which consent shall not be unreasonably withheld,
the other Party shall not effect any settlement of any pending or threatened
proceeding in respect of which any Investor Indemnitees or Company Indemnitees,
as applicable, is or could have been a party and indemnity could have been
sought hereunder by the Investor Indemnitees or Company Indemnitees, as
applicable, unless such settlement includes an unconditional release of the
Investor Indemnitees or Company Indemnitees, as applicable, from all liability
arising out of such proceeding.


  (d) Threshold. No claims shall be asserted against an Indemnifying party
unless the aggregate Loss claimed exceeds USD 50,000 (Fifty Thousand U.S.
Dollars), provided that, in case of a claim or claims in excess of the aforesaid
threshold, the claim can be submitted for the entire amount.


  10.4 Entire Agreement. This Agreement contains the entire agreement between
the parties hereto in respect of the subject matter contained herein and
supersedes all prior agreements and understandings of the parties, oral and
written, with respect to the subject matter contained herein.




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  10.5 Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.


  10.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and assigns. Neither the Company
nor the Investor shall assign this Agreement or any rights or obligations
hereunder without the prior written consent of the other.


  10.7 Independent Nature of the Investor’s Obligations and Rights. The
obligations of the Investor under the Transaction Document are several and not
joint with the obligations of any other third party, and neither the Company nor
any third party shall be responsible in any way for the performance of the
obligations of the Investor under the Transaction Document. Nothing contained
herein or in any other Transaction Document, and no action taken by any Investor
pursuant hereto or thereto, shall be deemed to constitute the Investor to be in
partnership, an association, a joint venture or any other kind of entity with
any third party, or create a presumption that the Investor is in any way acting
in concert or as a group with other shareholders of the Company with respect to
such obligations or the transactions contemplated by the Transaction Documents
and the Company acknowledges that the Investor is not acting in concert or as
part of a group with respect to such obligations or the transactions
contemplated by the Transaction Documents. The Investor confirms that it has
independently participated in the negotiation of the transaction contemplated
hereby with the advice of its own counsel and advisors. The Investor shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement or out of any other
Transaction Document.


  10.8 Publicity. The Investor shall not disclose the terms of the transactions
contemplated by the Transaction Documents, the fact that such transactions have
been discussed, negotiated and/or completed and/or any other information related
to them to any third party prior to obtaining the Company’s prior written
consent to such disclosure. The Investor shall have the right to review a
reasonable period of time before issuance of any press releases or any other
public statements with respect to the transactions contemplated hereby by the
Company; provided, however, that the Company shall be entitled, without the
prior approval of the Investor, to make any press release or SEC or other
regulatory filings with respect to such transactions as is required by
applicable law and regulations.


  10.9 Binding Effect; Benefits. This Agreement and all the provisions hereof
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns; nothing in this Agreement,
expressed or implied, is intended to confer on any persons other than the
parties hereto or their respective successors and permitted assigns, any rights,
remedies, obligations or liabilities under or by reason of this Agreement.


  10.10 Amendment; Waivers. All modifications, amendments or waivers to this
Agreement shall require the written consent of both the Company the Investor.


  10.11 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the laws of
the State of New York without regard to the choice of law principles thereof.
Each of the parties hereto irrevocably submits to the exclusive jurisdiction of
the courts of the State of New York located in New York County and the United
States District Court for the Southern District of New York for the purpose of
any suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby. Each of the parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court. Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS
THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  10.12 Further Assurances. Each party hereto shall do and perform or cause to
be done and performed all such further acts and shall execute and deliver all
such other agreements, certificates, instruments and documents as any other
party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.


  10.13 Counterparts. This agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all of which
shall constitute one and the same document. in the event that any signature
(including a financing signature page) is delivered by facsimile transmission or
by e-mail delivery of a “.pdf” format data file, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile or
“.pdf” signature page were an original thereof.


  10.14 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.



[SIGNATURE PAGES IMMEDIATELY FOLLOW]



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the undersigned Investor and the Company have caused
this Securities Purchase Agreement to be duly executed as of the date first
above written

GLOBAL ENERY INC


By: /s/ Asi Shalgi
——————————————
Name: Asi Shalgi
Title: CEO


INVESTOR


By: /s/ Yuval Ganot
——————————————
Print Name: Yuval Ganot

Date: September 10, 2009




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------